OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner notes that all reference(s) hereinafter to Applicant’s specification are to the specification as filed 05 June 2015. Furthermore, any objection and/or rejection previously set forth in the Non-Final Office Action filed 15 June 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. 

Response to Amendment
The Amendment filed 15 September 2021 has been entered. New claim 21 has been added. As such, claims 1, 3-5, and 9-21 remain pending; claim 5 has been previously withdrawn from consideration; and claims 1, 3, 4, and 9-21 are under consideration and have been examined on the merits. 
The amendments to the claims have overcome the objections to claims 1, 9, 11, and 18, respectively, previously set forth in the Non-Final Office Action. The claim objections have been withdrawn.
The amendments to the claims have also overcome the rejection of claims 1, 3, 4, and 9-20 under 35 U.S.C. 112 (pre-AIA ), second paragraph, previously set forth in the Non-Final Office Action. The 112 (pre-AIA ), second paragraph rejection has been withdrawn. 
The rejection(s) previously set forth under pre-AIA  35 U.S.C. 103(a) are maintained herein. Furthermore, new grounds of rejection under 103(a) are set forth herein, necessitated by the amendments to the claims (the addition of new claim 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 9-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (US 2010/0092712; “Ogawa”) in view of Toyoshima et al. (US 2006/0036033; “Toyoshima”) and Murata et al. (US 2003/0186085; “Murata”) (all references previously cited).
Regarding claims 1, 3, 4, 9, 10, 12, and 13, Ogawa discloses a polymer composition and a transparent film or medical container formed therefrom [Abstract; 0001], where the 
The polymer composition comprises a rubber-like polymer (hereinafter “rubber polymer”) and a norbornene-based polymer (hereinafter “norbornene-based polymer”), where the norbornene-based polymer includes both of: A) a crystalline norbornene-based polymer (hereinafter “crystalline norbornene polymer”) obtained by hydrogenation of a ring-opened polymer formed from monomers including a 2-norbornene compound and other substituent-containing norbornene monomers; and B) an amorphous alicyclic structure-containing polymer formed from a 2-nobornene compound and dicyclopentadiene (hereinafter “amorphous norbornene polymer”), where the weight ratio of A:B is from 90:10 to 50:50 [0011, 0012, 0016, 0097, 0103]. The rubber-like polymer is present in the polymer composition in an amount of 0.01 to 100 parts by weight relative to 100 parts of the norbornene-based polymer [0103]. Therefore, through simple calculation, one of ordinary skill in the art recognizes that the polymer composition comprises 50 to 99.9 wt.% of the norbornene-based polymer, and 0.1 to 50 wt.% of the rubber-like polymer. Given that the norbornene-based polymer includes the crystalline norbornene polymer (A) in an amount from 50 to 90 wt.% relative to the amorphous norbornene polymer (B) in an amount of 10 to 50 wt.% (ratio cited above), through simple calculation, Ogawa discloses the polymer composition where the crystalline norbornene polymer is present in an amount of approximately 25 to 89.91 wt.%, the amorphous norbornene polymer is present 
The crystalline norbornene polymer (A) is formed from 90 to 100 wt.% of 2-norbornene and 0 to 10 wt.% of a substituent containing norbornene monomer [0017, 0019, 0020, 0033, 0035], where the substituent-containing monomer is, inter alia, dicyclopentadiene, i.e., tricyclo[4.3.0.12,5]deca-3,7-diene, or a derivative thereof, or tetracyclododecene or a derivative thereof [0020-0023, 0030] (see MPEP 2144.09), where tetracyclododecene is the trivial name for tetracyclo[4.4.0.12,5.17,10]dodec-3-ene as evidenced by [0022] of Applicant’s specification. As set forth above, the crystalline norbornene polymer is the hydrogenated, ring-opened polymerization product of the aforesaid monomers [0038-0087], and has a melting point of 110 to 145°C [0083].
The amorphous norbornene polymer (B) has a glass transition temperature of 50°C or more and does not have a melting point [0012, 0088]. The amorphous norbornene polymer (B) includes the hydrogenation product of the ring-opened polymer formed from a 2-norbornene compound and dicyclopentadiene, as well as other 2-norbornene and substituent-containing monomers and derivatives thereof [0088-0096].
The rubber polymer imparts impact resistance and flexibility to the polymer composition [0103]; preferably has a glass transition temperature of 40°C or less; and includes thermoplastic elastomers [0101]. Examples include, but are not limited to, ethylene-α-olefin rubbers, butylene-isoprene copolymers, low crystalline polybutadiene resins, thermoplastic polyester elastomers, and ethylene-propylene elastomers, among others [0102].
Furthermore, Ogawa discloses that the polymer composition includes additives [0097] including an antioxidant, preferably of the phenolic type [0098-0100]. The polymer composition is formed by kneading (mixing) all of the aforesaid components in a molten state to form pellets therefrom, and then molding the polymer composition into the desired article, such as a container, film, sheet, etc. via, inter alia, extrusion, injection, or compression molding [0108-
Ogawa is silent regarding the rubber-like polymer (thermoplastic elastomer) being a hydrogenated styrene-based thermoplastic elastomer, and is therefore silent regarding a specific species thereof. Ogawa is also silent regarding the content of a low-molecular-weight component in the resin composition having a weight average molecular weight of 1000 or less being reduced to 3 wt.% or less.
Toyoshima discloses an optical polarizer film that comprises a resin composition comprising a thermoplastic saturated norbornene resin and a rubber polymer [Abstract; 0013, 0014]. The norbornene resin comprises a hydrogenated norbornene-based ring opened polymer [0036-0039], of which has a glass transition temperature of 70 to 180°C [0044]. Toyoshima teaches that the rubber polymer has a hard segment and a soft segment, where the soft segment has a glass transition of 25°C or lower [0045, 0046]. Toyoshima teaches that the rubber polymer can be selected from, inter alia, ethylene-propylene elastomers, low crystalline polybutadiene resin, thermoplastic polyester elastomer, and styrenic elastomers, including hydrogenated styrenic thermoplastic elastomers [0047], with a preference being given to styrene-ethylene-butylene-styrene block copolymer (SEBS) [0048]. As such, Toyoshima reasonably teaches that SEBS block copolymer, and ethylene-propylene elastomers, low crystalline polybutadiene resin, and thermoplastic polyester elastomer are suitable and functionally equivalent rubber polymers for inclusion in norbornene-based resin compositions utilized to form polarizer or other optical films for display devices. Furthermore, Toyoshima teaches that the SEBS block copolymer improves tensile elastic modulus and elongation at break of the resin film and optimizes the compatibility between the physical and optical properties, wherein the rubber properties are efficiently imparted to the resin while the characteristics of the norbornene-based ring open polymer are not impaired [0048]. Further, 
As is set forth above, Ogawa discloses that the elution of impurities from the polymer composition is of concern, in order to prevent a change (concentration) in the medicine packed in the container formed from the polymer composition [0001]. Further, Ogawa recognizes that low molecular weight components typically elute from resins such as polyethylene and polypropylene which have been used for medical containers [0006]. As such, one of ordinary skill in the art recognizes that Ogawa was reasonably apprised of the elution of low-molecular-weight components from medical containers at the time of the invention. 
Murata discloses a thermoplastic resin composition which is molded into a magnetic disk substrate [Abstract; 0001, 0002]. The thermoplastic resin includes an alicyclic structure-containing polymer, of which is preferably a hydrogenated, ring-opened polymer of norbornene monomers [0050-0052, 0058-0060], where said polymer has a glass transition temperature in the range of 50 to 300°C [0064]. The thermoplastic resin may also include various additives, including, inter alia, antioxidants and soft polymers [0085-0087]. Murata teaches that volatile components (gaseous) generated during heating of the thermoplastic resin substrate under normal (atmospheric) pressure include low-molecular weight components such as unreacted monomers, oligomers, low-molecular-weight polymers, resin-decomposed products, additives, decomposed products of additives, organic solvents, and water, of which typically have a molecular weight of 1,000 or lower [0036, 0037, 0039]. Murata teaches that the proportion of low-molecular weight components having a molecular weight of 1,000 or less contained in the thermoplastic resin can be adjusted to be 1% or less [0040] by subjecting the thermoplastic resin (before forming into the disk substrate) to a method where the resin, typically in pellet form before forming/molding, is dried utilizing heat and depressurization [0069, 0074, 0083]. Murata 
Ogawa and Toyoshima are both directed toward polymer compositions which include amorphous, hydrogenated, ring-opened norbornene-based polymers and rubber-like polymers, where said polymer compositions are suitable for use in forming polarization films or other optical displays.
Ogawa and Murata are both directed toward the (general problem of) elimination of volatile low-molecular-weight components from thermoplastic resin compositions including hydrogenated, ring-opened norbornene-based polymers, where the resin compositions are utilized to form molded articles for electric and electronic parts. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the SEBS block copolymer, taught by Toyoshima, as the thermoplastic elastomer (rubber polymer) in the polymer composition (of Ogawa), as the SEBS block copolymer would have been recognized as a suitable and functional equivalent to ethylene-propylene elastomers, low crystalline polybutadiene resin, and thermoplastic polyester elastomer as the rubber polymer (see MPEP 2144.06(II) and 2144.07), as well as in order to improve the tensile elastic modulus and elongation at break of the film formed from the polymer composition, to optimize the compatibility between the physical and optical properties of the film, and to efficiently impart the rubber properties of the SEBS block copolymer without impairing the characteristics of the norbornene-based polymer. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to have subject the polymer composition (of Ogawa), typically in pellet form before molding or otherwise forming the polymer composition into an article (e.g., container), to a drying step including retaining the polymer composition at a temperature that is lower than the glass transition temperature of the amorphous norbornene polymer, specifically in the range of Tg-100 to Tg-2°C, and at a reduced pressure of 13.4 kPa or lower, for a minimum of 0.5 hours, as taught by Murata, in order to adjust the proportion of low-molecular-weight components having a molecular weight of 1000 or less to an amount of 1% or less in the polymer composition, in order to prevent the elution of such components from the polymer composition and article formed therefrom under heating, as is recognized by Ogawa as a problem within the art. 
The polymer composition of modified Ogawa would have comprised all of the features set forth above, wherein: 1) the rubber polymer would have been a hydrogenated styrene-based thermoplastic elastomer, specifically SEBS block copolymer, having a number average molecular weight of from 50,000 to 1,000,000; and 2) the polymer composition, including both the norbornene-based polymer and the rubber polymer, as well as any other additional additives or compounds, would have been subject to the aforesaid drying step before forming an article therefrom (e.g., container, film), said drying step including retaining the polymer composition under vacuum at a temperature that is Tg-100 to Tg-2°C relative to the glass transition temperature of the amorphous norbornene, thus effecting the removal of low-molecular-weight-components having a molecular weight of 1000 or less to an amount of 1 wt.% or less in the polymer composition. 
The crystalline norbornene polymer, formed from either of dicyclopentadiene or a derivative thereof (i.e., tricyclo[4.3.0.12,5]deca-3,7-diene) and/or tetracyclododecene or a derivative thereof (tetracyclo[4.4.0.12,5.17,10]dodec-3-ene) as the substituent containing monomer, included in the polymer composition in an amount of 25 to 89.91 wt.% (see prima facie obvious the claimed range of 50 to 80 wt.% recited in claims 1 and 9 (see MPEP 2144.05(I)). The SEBS block copolymer, included in the polymer composition in an amount of 0.1 to 50 wt.% reads on the hydrogenated styrene-based thermoplastic elastomer recited in claims 1, 3, 4, and 9, where the aforesaid range overlaps or encompasses and therefore renders prima facie obvious the claimed range of 20 to 50 wt.% recited in claims 1 and 9. Since the SEBS block copolymer would have had a number average molecular weight of from 50,000 to 1,000,000, given the breadth of the number average molecular weight range, it logically flows, in the absence of factually supported objective evidence to the contrary, that the hydrogenated SEBS would have exhibited a weight average molecular weight range that would have overlapped or encompassed the claimed range of 40,000 to 500,000 recited in claim 13, thereby rendering said range prima facie obvious. As disclosed by Ogawa, the polymer composition is molded into a medicine container, where a multilayer laminate is not explicitly required, and the medicine container may be used to contain blood, of which includes a protein. Given that no other layers are explicitly required, it logically flows that the polymer composition forms the innermost wall of the container, and is therefore configured to contact the medicine contained therein (as is implied by the disclosure of Ogawa discussing low elution of contents from the polymer composition), thereby meeting the limitations of claims 9 and 10. 
Regarding the limitations in claims 1, 9, and 12 regarding the claimed method of preliminary drying, it is noted that the specification discloses that the content of the low-molecular-weight component having a molecular weight of 1000 or less can be reduced to 3 wt.% or less in the polymer composition through preliminary drying of the resin composition, normally in pellet form, before forming, where said method is preferable since it is possible to also remove low-molecular-weight components derived from the styrene-based thermoplastic elastomer that is mixed with the norbornene-polymer [0070]. If preliminary drying temperature is prima facie obvious the claimed range of 0.3 to 0.8 wt.% recited in claim 12, where the drying being performed under vacuum reads on the corresponding limitation recited in claim 12. 
Regarding claim 11, under an alternative interpretation of the rejection which is set forth immediately above, it is noted that the amorphous norbornene polymer (B), of which has a glass transition temperature; is formed from 2-norbornene and dicyclopentadiene; and is ring-opened and hydrogenated [0088, 0091], is included in the polymer composition in an amount of 5 to 49.95 wt.% (see paragraph 23 herein), reads on the claimed hydrogenated norbornene-based ring-opening polymer that is a hydrogenated polymerization reaction product of the aforesaid monomers, where the amount of 49.95 wt.% is so close to that of 50 wt.% (lower end of Applicant’s claimed range) that a prima facie case of obviousness exists. The courts have held that despite a “slight” difference in ranges, such a difference did not ‘render the claims patentable’ or, alternatively, that the prima facie cause of obviousness exists where the claimed 
Regarding claims 14-17, as set forth above in paragraphs 26 and 27, it is clear that the drying method to which the polymer composition of modified Ogawa has been subjected, is substantially identical to that which is claimed and disclosed by Applicant in terms of 1) subjecting the polymer composition including the norbornene-based polymer, the rubber polymer, and any additives or other compounds (rather than solely the norbornene) to the drying before forming or molding; 2) the temperature range of said drying; 3) the drying being performed under vacuum; and 4) the vacuum pressure range utilized. Further, it is also clear from that which is set forth above that the polymer composition of modified Ogawa is substantially identical to that of Applicant’s which is claimed and disclosed in terms of the hydrogenated, ring-opened polymer, formed from norbornene and at least one of dicyclopentadiene, i.e., tricyclo[4.3.0.12,5]deca-3,7-diene, or a derivative thereof, or tetracyclododecene, i.e., tetracyclo[4.4.0.12,5.17,10]dodec-3-ene, or a derivative thereof, being included in the polymer composition in corresponding amounts to which are claimed and the hydrogenated styrene-based thermoplastic elastomer, particularly SEBS, included in the polymer composition in corresponding amounts to which are claimed.
Lastly, as is set forth above, Murata teaches that the low-molecular-weight components which are removed from the polymer composition (as applied to Ogawa) are unreacted monomers, oligomers, low-molecular-weight polymers, resin-decomposed products, additives, decomposed products of additives, organic solvents, and water.
Therefore, given all of the substantially identical features of the polymer composition of modified Ogawa relative to Applicant’s claimed and disclosed resin composition, especially the conditions of the drying method utilized, in the absence of factually supported objective both of the styrene-based thermoplastic elastomer (SEBS block copolymer) and the norbornene-based polymer, as well as any remaining solvent, thereby meeting the limitations of claims 14-17. The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 21, with respect to the claimed Izod impact strength range of the injection molded resin composition of from 220 to 630 J/m, in view of foregoing paragraphs 25-27 and 29-31, there is a reasonable expectation the resin composition of modified Ogawa would have exhibited an Izod impact strength within the claimed range of 220 to 630 J/m, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). 

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 2010/0076396; “Takahashi ‘396”) in view of Murata et al. (US 2003/0186085; “Murata”) (both references previously cited).
Regarding claim 18, Takahashi ‘396 discloses a resin composition which includes (i) a hydrogenated, ring-opened polymer formed from ring-opening copolymerization of 2-norbornene and a (norbornene) substituent-containing monomer, followed by hydrogenation (hereinafter “norbornene-based polymer”); (ii) a thermoplastic elastomer that is, inter alia, a hydrogenated styrene-based block copolymer, where said thermoplastic elastomer is suitably selected/present according to the intended use of the resin composition (when impact-resistance and pliability are required); and (iii), an antioxidant [Abstract; 0001, 0050, 0051, 0057, 0065, 0144-0146, 
The thermoplastic elastomer (ii) is present in the resin composition in an amount of 0.01 to 100 parts by weight relative to 100 parts by weight of the norbornene-based polymer [0152], and the antioxidant (iii) is present in the resin composition in an amount of 0.01 to 1 part by weight relative to 100 parts by weight of the norbornene-based polymer [0145]. Therefore, one of ordinary skill in the art recognizes through simple calculation (based on 100 parts norbornene-based polymer) that the resin composition includes from 49.75-99.98 wt.% norbornene-based polymer (i), from 0.01 to 49.75 wt.% thermoplastic elastomer (ii), and 0.01 to 0.5 wt.% antioxidant (iii). The aforesaid weight amount of norbornene-based polymer (i) included in the resin composition overlaps and therefore renders prima facie obvious the claimed range of 50-80 wt.%, and the aforesaid weight amount of thermoplastic elastomer (ii) overlaps and therefore renders prima facie obvious the claimed range of 20-50 wt.% (see MPEP 2144.05(I)). 
Takahashi ‘396 discloses that the norbornene-based polymer is formed from ring-opening polymerization (and subsequent hydrogenation) of 2-norbornene (monomer) and a substituent-containing norbornene monomer [0065, 0066, 007-0079, 0085, 0110], where the substituent-containing norbornene monomer is (explicitly), inter alia, dicyclopentadiene (i.e., tricyclo[4.3.0.12,5]deca-3,7-diene) or a derivative thereof [0078, 0079], or tetracyclododecene (i.e., tetracyclo[4.4.0.12,5.17,10]dodec-3-ene) or a derivative thereof [0080, 0081], of which read on the corresponding/respective monomers recited in claim 18. 
Takahashi ‘396 discloses that the resin composition may be formed into a film or molded into an article [0050], suitable for use in the fields of food industries, medical supplies, displays, optics, and electric and electronic parts, among others [0188-0193], including as optical recording media [0260]. Takahashi also discloses that it is desirable to minimize the amount of 
Takahashi ‘396 does not explicitly disclose that the aforesaid organic substances which are removed from the resin composition are substances which have a weight average molecular weight of 1000 or less, and does not explicitly disclose said substances being removed such that 3 wt.% or less remain in the resin composition. 
Murata discloses a thermoplastic resin composition which is molded into a magnetic disk substrate [Abstract; 0001, 0002]. The thermoplastic resin includes an alicyclic structure-containing polymer, of which is preferably a hydrogenated, ring-opened polymer of norbornene monomers [0050-0052, 0058-0060]. The thermoplastic resin may also include various additives, including, inter alia, antioxidants and soft polymers [0085-0087]. Murata teaches that volatile components (gaseous) generated during heating of the thermoplastic resin substrate under normal (atmospheric) pressure include low-molecular weight components such as unreacted monomers, oligomers, low-molecular-weight polymers, resin-decomposed products, additives, decomposed products of additives, organic solvents, and water, of which typically have a molecular weight of 1000 or lower [0036, 0037, 0039]. Murata teaches that the proportion of low-molecular weight components having a molecular weight of 1000 or less contained in the thermoplastic resin can be adjusted to be 1% or less [0040] by subjecting the thermoplastic resin (before forming into the disk substrate) to a method where the resin, typically in pellet form before forming/molding, is dried utilizing heat and depressurization [0069, 0074, 0083]. Murata teaches that the resin composition, before molding, typically in pellet form, and therefore  
As such, Murata reasonably teaches that the organic substances removed from the resin composition (of which includes the hydrogenated, ring-opened norbornene-based polymer, soft polymers blended therewith, and additives including antioxidants) via the aforesaid drying method (of which is substantially similar to that disclosed by Takahashi ‘396 – drying via heat and reduced pressure), are compounds including solvents and unreacted monomers which have a molecular weight of 1000 or lower. Murata also reasonably teaches that it was recognized at the time of the instant invention to subject the entire resin composition, including both of the norbornene-based polymer and the soft polymer(s), including any additives, to the drying step in order to remove the low molecular weight components associated with not only the norbornene-based polymer, but the additives as well.
Takahashi ‘396 and Murata are both directed toward resin compositions which include hydrogenated, ring-opened polymers formed from norbornene and/or norbornene substituent-containing monomers, rubber polymers, and additives, where said resin compositions are formed into films or molded into articles including electric/electronic parts. Takahashi ‘396 and Murata both also disclose/teach the importance of removing volatile organic substances from the resin composition so said substances are not eluted/volatilized from the end-use articles. 
Given that the resin composition of Takahashi ‘396, set forth above, includes the norbornene-based polymer (i) which is subject to the drying technique as disclosed therein, where the organic substances are removed such that the drying conditions “allow almost no unreacted monomers and solvents to remain in the polymer and thus reduce organic substances volatilizing from the formed articles” [0232], in the absence of factually supported 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to subject the resin composition including all of (i) the norbornene-based polymer, (ii) the hydrogenated styrene-based block copolymer, and (iii) the antioxidant (rather than solely the norbornene-based polymer), to the drying step, as taught by Murata, in order to remove impurities or other organic substances having a molecular weight of 1000 or less associated with all of the components included in the resin composition, to levels of 1 wt.% or less (remaining in the resin composition), where it is noted that both Takahashi ‘396 and Murata disclose the importance of removing impurities/volatile organic substances when forming the resin composition into molded articles. 
The resin composition of modified Takahashi ‘396 would have comprised all of the features/components set forth above, where the resin composition including components (i)-(iii) would have been subject to the drying step to remove impurities and/or other organic substances having a molecular weight of 1000 or less from the resin composition such that 1 wt.% or less (including 0 wt.%) would remain in the resin composition, thereby meeting the limitations of claim 18.
Regarding claim 19, Takahashi ‘396 discloses that further additives (in addition to the antioxidant) including near-infrared absorbers can be added to the resin composition [0221], of which reads on the limitation of claim 19.
Regarding claim 20, Takahashi ‘396 discloses that further additives (in addition to the antioxidant) including fluorescent bleach can be added to the resin composition [0221], of which reads on the claimed fluorescent whitening agent.

Response to Arguments
Applicant’s arguments, see Remarks filed 15 September 2021, pp. 9-13, with respect to the 103(a) rejections, have been fully considered by the Examiner but are not found persuasive.
On pages 8 and 9 of the Remarks, (similar to previous arguments/assertions) Applicant asserts that the claimed invention provides for unexpected results, specifically that when (A) the weight ratios of the claimed (i) hydrogenated norbornene-based ring-opened polymer and (ii) hydrogenated styrene-based thermoplastic elastomer are within the claimed range, and (B) the low-molecular-weight component has been reduced to amount of 3 wt.% or less, both protein adsorption and Izod impact strength values attained are (unexpectedly) “excellent”. 
To this end, Applicant asserts that in view of the data relied upon in the specification in support of the asserted unexpected result, that the scope of the claim (claim 1) is not broader than the scope of the data relied upon as previously indicated by the Examiner (see MPEP 716.02(d)), and that “one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof such that the nonobviousness of the instant claim scope can be supported by the evidence in the specification”.
The Examiner respectfully disagrees. The scope of claim 1 (or claim 18) is such that the resin composition includes (i) 50-80 wt.% of the hydrogenated norbornene-based ring-opened polymer, and (ii) 20-50 wt.% of a hydrogenated, styrene-based thermoplastic elastomer, where (i) is formed from at least one monomer selected from the closed group recited in claim 1, and wherein the resin composition is dried such that the amount of components having a (low) weight average molecular weight of 1,000 or less has been reduced to 3 wt.% or less. The scope of claim 1 (or claim 18) is broad such that (ii) can be any styrene-based thermoplastic elastomer (having any amount of styrene), and (i) can be formed by the mere inclusion of a single monomeric species (i.e., one molecule of the monomer) of those from the closed list. In other words, (i) and (ii), respectively, encompass a vast array of respective polymers formed from a multitude of species of monomer(s) in vastly varying amount(s). 
However, in contrast to the aforesaid claim scope, the norbornene-based polymer (i) utilized in the data relied upon in the specification in support of the asserted unexpected result was formed from three specific norbornene-based monomers, in specific 
Given that these polymers are the only polymers tested in the specification (in forming the resin composition) and therefore relied upon in support of the asserted unexpected result [Tables 1 and 2], it is clear that the scope of claim 1 (or claim 18) is significantly broader than the scope of the data relied upon in the support of the asserted unexpected result. Simply put, Applicant is relying on Exemplary (4 and 5 of Table 1; 10, 11, and 13 of Table 2) resin compositions formed from one specific norbornene-based, hydrogenated, ring-opened polymer (i) and two different styrene-based thermoplastic elastomers (ii), to demonstrate that the unexpectedly low protein adsorption and high impact values can be attained for all of the resin compositions encompassed within the scope of claim 1 (or claim 18). MPEP 716.02(d) clearly sets forth that the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the data relied upon in the specification must demonstrate that the unexpected result(s) occur over the scope of the claim. In view of (at least) the foregoing, it is clear that the assertion of unexpected results does not comply with MPEP 716.02(d). As such, Applicant’s assertion of unexpected results is not found persuasive. 
Further, upon additional analysis of the data relied upon in Tables 1 and 2 of the specification, it can be said that Exemplary resin compositions which are outside of the scope of the claims in terms of the weight amounts of (i) and (ii), respectively (e.g., see Examples 2 and 3 of Table 1; Examples 8 and 9 of Table 2), literally exhibit the asserted unexpected low protein adsorption and high impact strength (Example 2: 0.3, 390; Example 3: 0.3, 450; Example 8: 0.2, 380; Example 9: 0.2, 460) which Applicant has stated are a direct result of the (aforesaid) weight ratios of (i) and (ii) and the preliminary drying (given that neither of the impact strength nor protein adsorption levels are quantified/limited by the claim). In other words, the specification provides data which indicates that resin compositions outside of the scope of claim 1 (or claim 18) can exhibit the asserted unexpected low protein adsorption and high impact strength, irrespective of the weight range limitations (which Applicant has asserted is critical in 
Additionally, it noted that all of the comparative example resin compositions, across both Tables 1 and 2, were either (A) outside the claimed weight ranges for (i) and (ii) and subject to preliminary drying (see Comparative Examples 1 and 2 of Table 1; Comparative Example 6 of Table 2) or (B) outside the claimed weight ranges for (i) and (ii) and not subject to preliminary drying (see Comparative Examples 3-5 of Table 1; Comparative Examples 7-9 of Table 2). In other words, the specification does not provide a single example where the resin composition is (1) within the claimed weight ranges for polymeric components (i) and (ii) and (2) not subject to the preliminary drying step. As such, it is impossible to determine whether the asserted unexpected result is truly a result of both the weight ranges and the drying method, as asserted by Applicant, or if the result is merely based on the preliminary drying (of which would have been expected based on the teachings herein of Murata and/or Takahashi).
For example, if Applicant were to provide data for (e.g.) Examples 4 and 5 of Table 1 where the preliminary (vacuum) drying was not performed, and the Izod impact strength thereof was the same or only slightly different than those values reported for Examples 4 and 5 present in Table 1, it could be said that the reduced protein adsorption would have been an expected result, based on the teachings in at least Murata of performing the vacuum drying on the resin composition including both of (i) and (ii). However, if the aforesaid data was provided, and the Izod impact strengths thereof were lower than those reported in Table 1 (i.e., hypothetically, the Izod impact strength increased 
For these additional reasons, Applicant’s assertion of unexpected results is further found unpersuasive. 
Additionally, with respect to Applicant’s assertion that “one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof such that the nonobviousness of the instant claim scope can be supported by the evidence in the specification”, it is noted that Applicant has merely asserted the aforesaid without provision of any factually supported, objective evidence thereof (see MPEP 2145 – arguments of counsel cannot take the place of factually supported, objective evidence). In view of the aforecited MPEP section, as well as the analysis set forth above which indicates that resin compositions (disclosed in the specification) having components (i) and (ii) outside of the claimed respective weight ranges may exhibit the asserted unexpectedly low protein adsorption and high impact strength, Applicant’s argument is not found persuasive.
On page 10 of the Remarks, Applicant asserts that Toyoshima discloses SEBS (together with the thermoplastic norbornene) as a modifier for tensile elastic modulus and fracture elongation, and thus does not fairly disclose or suggest a medicine container formed from a resin composition having a specified amount of the specific hydrogenated styrene-based thermoplastic elastomer. However, this is not found persuasive, as (i) Toyoshima is not relied upon for the disclosure of a medicine container formed from the resin composition (rather, as set forth in the grounds of rejection, Ogawa is relied upon for the aforesaid), and (ii) Ogawa discloses the presence of the rubber polymer in the resin composition, of which may be a thermoplastic elastomer selected from species which overlap with those disclosed by Toyoshima (see MPEP 2144.06(II) and 2144.07). Additionally, it is noted that Toyoshima was also cited for additional motivation for utilizing the SEBS copolymer as the rubber polymer of Ogawa (see [0023] herein), of which Applicant has not addressed. For these reasons, Applicant’s argument is not found persuasive.
On pages 10 and 11 of the Remarks, Applicant asserts that (A) there is no suggestion of the selection and combination achieved by the inventors of the instant application (with respect to the norbornene-based polymer (i) and hydrogenated styrene-based thermoplastic elastomer (ii) as claimed relative to the disclosure of Ogawa); (B) that Ogawa merely discloses a film; (C) that none of the examples in Ogawa disclose a rubber polymer blended with the hydrogenated, norbornene-based ring-opened polymer; and (D) that Ogawa does not exemplify medicines which include proteins for provision in the medicine container. 
However, Applicant’s arguments (A)-(D) are not found persuasive because (1) Ogawa clearly discloses the norbornene-based polymer (i) and explicitly names monomers for forming (i) which are recited in claim 1; as well as discloses the presence of a rubber polymer (ii) with provision of example species thereof. (2) Ogawa clearly discloses a medical container formed from the resin composition [0127]; of which (4) may include blood collection containers where one of ordinary skill in the art recognizes, absent objective evidence to the contrary, that blood contains the protein hemoglobin. Lastly, with respect to (C), it is noted (3) that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123(II)). For these reasons, Applicant’s arguments are not found persuasive.
On page 12 of the Remarks, Applicant asserts that there is no fair suggestion that the required components/elements/conditions required by the claims should be selected and combined, and that the designated combination of features would be superior to the then-available alternatives. First, the Examiner respectfully disagrees, as clear and sufficient motivation from both of Toyoshima and Murata has been set forth in the grounds of rejection formulated by the Examiner, of which Applicant has not addressed. Additionally, there is no requirement, based on the Examiner’s knowledge-base, that the grounds of rejection must show that the combination of features (as claimed) would be superior to the then-available alternatives (presumably before the effective filing date of the invention) as asserted by 
On page 12 of the Remarks, Applicant asserts that Toyoshima and Murata do not, respectively, disclose various features of the claimed invention and thus cannot be relied upon for combination with Ogawa given their divergent subject matter relative to Ogawa. Applicant’s arguments are not found persuasive, as MPEP 2145(III) states that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. In the instant case, Toyoshima is merely relied upon to teach a species of SEBS, combinable with Ogawa through explicit motivation and/or rationale held by the Courts as stated in MPEP 2144.06(II) and 2144.07; and Murata is relied upon for the teaching of conducting the specific preliminary drying step after the resin composition has been formed into a pellet (said pellet including both the norbornene-based polymer and additives which may include soft (i.e., rubbery) polymers and antioxidants (see [0086] of Murata). Thus, neither Toyoshima nor Murata are relied upon for the teaching(s) which are disclosed in Ogawa. Furthermore, while Murata is not directed toward a medicine container, as asserted by Applicant, it is clear that the problem to be solved (the removal of low-molecular-weight impurities from the resin composition) is recognized (explicitly stated) in both Ogawa and Murata. For these reasons, Applicant’s arguments are not found persuasive.
On page 13 of the Remarks, Applicant makes an abbreviated assertion that the rejection of claims 18-20 based on primary reference to Takahashi, does not suggest the claimed combination of features, much less the asserted unexpected results. However, these 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782

/LEE E SANDERSON/Primary Examiner, Art Unit 1782